DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 10/31/2019 and the interview on 09/02/2021.

Claims 1-3, 6-16, and 19-24 are pending in the application.  Claims 1-3, 6-16, and 19-24  have been examined and allowed.

Information Disclosure Statement

	The Applicants’ Information Disclosure Statement (filed 06/17/2021) has been received, entered into the record, and considered.  

Drawings


	The drawings filed 10/31/2019 are accepted by the examiner.




EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. James Thompson (Reg. No. 36699) on 09/02/2021. 
This listing of claims will replace all prior versions and listings of claims in the application.
1. (Currently amended) A method of operating a data storage system in a cluster of storage systems to provide virtual-volume data storage to a plurality of virtual-computing (VC) hosts, comprising:
creating protocol endpoints (PEs) and corresponding namespace groups, each namespace group being a grouping of namespaces corresponding to virtual volumes (vVols) to be bound for access by a respective VC host, each namespace being mapped to corresponding underlying physical storage of the data storage system, each namespace group initially created with a corresponding in-band discoverable dummy namespace;

in response to subsequent vVol creation commands from the VC hosts, creating respective new namespaces in respective namespace groups, and providing respective namespace identifiers for the new namespaces to the VC hosts for use in accessing data of the respective vVols,
wherein the data storage system includes a plurality of processing nodes and creates a corresponding number of PEs per each of the VC hosts, 
and wherein a first processing node presents a first PE as having an Optimized access path state for the first processing node and presents a second PE as having a Non-optimized access path state for the first processing node, and a second processing node presents the first PE as having the Non-optimized access path state for the second processing node and presents the second PE as having the Optimized access path state for the second processing node. 

2. (Currently amended) The method of claim 1, wherein the data storage system supports asymmetric access by a multipathing function of the VC hosts, and the PEs realized as Asymmetric Namespace Access (ANA) Groups are used for aggregating namespaces having common access path state as used by the multipathing function for directing storage IO requests to the data storage system.



4. (Cancelled) 

5. (Cancelled) 

6. (Currently amended) The method of claim 1, wherein:
during normal non-failure operation, the first processing node services IO transactions for vVols associated with the first PE and the second processing node services IO transactions for vVols associated with the second PE; and
during operation when one of the first or second processing nodes has failed, a non-failed one of the processing nodes services the IO transactions for vVols associated with both the first PE and the second PE. 

7. (Currently amended) The method of claim 1, wherein:
during normal non-failure operation, the first processing node services IO transactions for vVols associated with the first PE and the second processing node services IO transactions for vVols associated with the second PE; and
during operation when a respective path to one of the first or second processing nodes has failed, the processing node on the non-failed path services the IO transactions for vVols associated with both the first PE and the second PE. 

1, wherein one or more shared vVols are accessible to multiple of the VC hosts, and the shared vVols are grouped by multiple per-host PEs accordingly.

9. (Original) The method of claim 8, wherein the multiple VC hosts perform a migration operation of migrating data from one of the shared vVols to another vVol. 

10. (Currently amended) The method of claim 

11. (Currently amended) The method of claim 1, wherein the PEs per each VC host form a respective first per-host set for PEs accessible via the data storage system, and wherein the data storage system also maintains respective second per-host sets of PEs for each other data storage system of the cluster, the PEs of the second per-host sets being presented as  having an Inaccessible access path state for the data storage system. 

12. (Original) The method of claim 11, wherein the data storage system limits its communication of asynchronous events to those VC hosts associated with affected storage, according to the association of namespaces with respective VC hosts via the per-host sets of PEs. 



14. (Currently amended) A data storage system comprising physical data storage, an interface to a plurality of virtual-computing (VC) hosts, and processing nodes executing computer program instructions to perform a method of providing virtual-volume data storage to the VC hosts, the method including:
creating protocol endpoints (PEs) and corresponding namespace groups, each namespace group being a grouping of namespaces corresponding to virtual volumes (vVols) to be bound for access by a respective VC host, each namespace being mapped to corresponding underlying physical storage of the data storage system, each namespace group initially created with a corresponding in-band discoverable dummy namespace;
in response to in-band storage discovery commands from the VC hosts, and based on the existence of the dummy namespaces, sending responses identifying the namespace groups to the respective VC hosts;
in response to subsequent vVol creation commands from the VC hosts, creating respective new namespaces in respective namespace groups, and providing respective namespace identifiers for the new namespaces to the VC hosts for use in accessing data of the respective vVols,
wherein the data storage system creates, for the processing nodes, a corresponding number of PEs per each of the VC hosts, 
and wherein a first processing node presents a first PE as having an Optimized access path state for the first processing node and presents a second PE as having a Non-optimized access path state for the first processing node, and a second processing node presents the first PE as having the Non-optimized access path state for the second processing node and presents the second PE as having the Optimized access path state for the second processing node. 

15. (Currently amended) The data storage system of claim 14, wherein the data storage system supports asymmetric access by a multipathing function of the VC hosts, and the PEs realized as Asymmetric Namespace Access (ANA)  Groups are used for aggregating namespaces having common access path state as used by the multipathing function for directing storage IO requests to the data storage system.

16. (Original) The data storage system of claim 15, wherein the access path states are selected from Optimized, Non-Optimized, Inaccessible and Persistent Loss.

17. (Cancelled) 

18. (Cancelled) 

19. (Currently amended) The data storage system of claim 14, wherein:
during normal non-failure operation, the first processing node services IO 

during operation when one of the first or second processing nodes has failed, a non-failed one of the processing nodes services the IO transactions for vVols associated with both the first PE and the second PE. 

20. (Currently amended) The data storage system of claim 14, wherein:
during normal non-failure operation, the first processing node services IO transactions for vVols associated with the first PE and the second processing node services IO transactions for vVols associated with the second PE; and
during operation when a respective path to one of the first or second processing nodes has failed, the processing node on the non-failed path services the IO transactions for vVols associated with both the first PE and the second PE. 

21. (New) The data storage system of claim 14, wherein the data storage system selectively assigns vVols to the namespace groups to realize load balancing among the processing nodes.

22. (New) The data storage system of claim 14, wherein the PEs per each VC host form a respective first per-host set for PEs accessible via the data storage system, and wherein the data storage system also maintains respective second per-host sets of PEs for each other data storage system of the cluster, the PEs of the second per-host sets being presented as  having an Inaccessible access path state for the data storage system. 

23. (New) The data storage system of claim 22, wherein the data storage system limits its communication of asynchronous events to those VC hosts associated with affected storage, according to the association of namespaces with respective VC hosts via the per-host sets of PEs. 

24. (New) The data storage system of claim 22, wherein the data storage system, in response to a PE query command from a VC host, limits its identification of PEs to those PEs visible to the host that issued the command.


REASONS FOR ALLOWANCE
	
Claims 1-3, 6-16, and 19-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 14.  

The features as recited in independent claims 1 and 14: “in response to in-band storage discovery commands from the VC hosts, and based on the existence of the dummy namespaces, sending responses identifying the namespace groups to the respective VC hosts; in response to subsequent vVol creation commands from the VC hosts, creating respective new namespaces in respective namespace groups, and providing respective namespace identifiers for the new namespaces to the VC hosts for use in accessing data of the respective vVols, wherein the data storage system includes a plurality of processing nodes and creates a corresponding number of PEs per each of the VC hosts, and wherein a first processing node presents a first PE as having an Optimized access path state for the first processing node and presents a second PE as having a Non-optimized access path state for the first processing node, and a second processing node presents the first PE as having the Non-optimized access path state for the second processing node and presents the second PE as having the Optimized access path state for the second processing node”,  when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”




Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199